DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statements filed on 5/28/2021, 11/10/2021, and 12/23/2021 have 
been entered. The amendment filed on 11/10/2021 has been entered. Claims 1-26 are presented for examination. 

Allowable Subject Matter
Claims 1-26 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendments and arguments filed on 11/10/2021 regarding claims 1 and 16 are considered persuasive. Accordingly, the prior art fails to disclose: 
i. a method for fabricating an integrated monopole antenna in a planar laminate module as recited in claim 1, the method comprising: 
laminating one or more conductive layers to a first dielectric material layer; 
forming one or more holes through at least the first dielectric material layer; 
forming a monopole antenna within at least a first of the one or more holes; 
attaching one or more integrated circuit dies to one of the one or more conductive layers; and 
connecting the one or more integrated circuit dies to the monopole antenna.

ii. a planar laminate integrated circuit module as recited in claim 16 comprising: 
one or more dielectric material layers; 

an integrated monopole antenna interfaced with the one or more integrated circuit dies; wherein the integrated monopole antenna is formed within a through hole of the planar laminate integrated circuit module, the through hole being formed through at least one of the one or more dielectric material layers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/THIEN M LE/Primary Examiner, Art Unit 2887